 Case 1:19-cv-01006-PLM-SJB ECF No. 13 filed 04/27/20 PageID.181 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JAMES KOST and MOLLY KANDLE-KOST,              )
                      Plaintiffs,              )      No. 1:19-cv-1006
                                               )
-v-                                            )      Honorable Paul L. Maloney
                                               )
HON. SUZANNE HOSETH KREEGER,                   )
                     Defendant.                )
                                               )

                                     JUDGMENT

      In accordance with the order entered on this date (ECF No. 12), and pursuant to Fed.

R. Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: April 27, 2020                                  /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
